Citation Nr: 1241434	
Decision Date: 12/04/12    Archive Date: 12/12/12

DOCKET NO.  09-10 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for residuals of a back injury.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from September 1973 to December 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, in which the RO denied the Veteran's request to reopen a claim for service connection for residuals of a back injury.  

In November 2011, the Veteran testified at a Board hearing before a Veterans Law Judge at the RO; a transcript of the hearing is of record.  In an April 2012 decision, the Board reopened the claim for service connection and remanded the matter for further development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted above, in November 2011, the Veteran testified before a VLJ of the Board; however, the VLJ who had conducted that hearing has retired and is no longer employed at the Board.  Pursuant to 38 C.F.R. § 20.707, the Veteran has a right to have the VLJ who conducted the hearing participate in making the final determination of the claim.  Accordingly, the Board offered the Veteran an opportunity for another hearing.  In November 2012, he indicated that he wanted to appear at hearing before a VLJ of the Board via videoconference at his local RO (videoconference hearing).  

Therefore, remand is necessary so that the Veteran may be scheduled for a Board videoconference hearing at the RO.  





Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a Board videoconference hearing at the RO, as soon as it is practically possible.  The Veteran and his representative should be fully notified of the time and place of this hearing.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


